Citation Nr: 0614622	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  96-40 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

2.  Entitlement to service connection for feverishness, night 
sweats, and hot flashes, claimed as due to an undiagnosed 
illness.

3.  Entitlement to service connection for chest pains, 
shortness of breath, and asthma, claimed as due to an 
undiagnosed illness.

4.  Entitlement to service connection for joint and muscle 
pains of the knees, elbows, hands, and ankles, claimed as due 
to an undiagnosed illness.

5.  Entitlement to service connection for an eye disorder (to 
include blurred vision, photophobia, and itching, redness, 
and irritation of the eyes), claimed as due to an undiagnosed 
illness.

6.  Entitlement to service connection for stomach aches, 
diarrhea, and rectal itching, claimed as due to an 
undiagnosed illness.

7.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

8.  Entitlement to service connection for allergic rhinitis 
(to include itchy throat, sneezing, runny nose, hay fever, 
and seasonal allergies), claimed as due to am undiagnosed 
illness.

9.  Entitlement to service connection for a skin disorder (to 
include rash and urticaria), claimed as due to an undiagnosed 
illness.

10.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a right upper extremity injury due to C5-C6 
cervical nerve root irritation.

11.  Entitlement to an initial original rating in excess of 
10 percent for memory loss, sleep disturbance, nervous 
disorder, moodiness, and poor concentration, due to an 
undiagnosed illness (hereinafter referred to as "memory 
loss").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The appellant had active service from March to June 1981 and 
December 1990 to April 1991 (including Southwestern Asia 
service in support of Operation Desert Shield/Storm from 
January to March 1991).  He also had verified periods of 
active duty for training (ADUTRA) from July 11 to July 25, 
1981, July 10 to July 24, 1982, January 8 to January 9, 1983, 
February 12 to February 13, 1983, July 9 to July 23, 1983, 
June 16 to June 30, 1984, June 1 to June 15, 1985, August 2 
to August 17, 1986, and from July 18 to August 1, 1992 and 
inactive duty training (INADUTRA) and was evidently 
discharged from the Army National Guard in August 2004.  It 
appears that the Reserve duty has no particular effect on 
this case, other than use of medical records.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1991 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, Regional Office 
(RO), which denied service connection for residuals of a 
right-sided neck injury; and granted service connection and 
assigned a noncompensable evaluation for residuals of a right 
shoulder and elbow injury, effective April 16, 1991 (the 
rating sheet evaluated the residuals under Diagnostic Codes 
5203 and 5209, respectively, for rating shoulder and elbow 
orthopedic impairment).  In April 1993, the Board remanded 
those issues for additional evidentiary development.  In the 
Introduction section of that Remand, it was explained that 
the Board had reframed the aforementioned increased rating 
issue as two issues: entitlement to an increased 
(compensable) rating for residuals of a right shoulder injury 
and entitlement to an increased (compensable) rating for 
residuals of a right elbow injury.

Then, in a May 1996 rating decision, the VA RO in Nashville, 
Tennessee, in part, denied service connection for certain 
disabilities due to undiagnosed illnesses, including fatigue, 
memory loss, night sweats, hot flashes, chest pains, joint 
and muscle pains, an eye disorder, stomach aches, diarrhea, 
rectal itching, headaches, nervousness, skin rash/hives, 
itchy throat, sneezing, and runny nose; and granted service 
connection and a 20 percent disability evaluation for 
residuals of a neck and right upper extremity injury, C5-C6, 
with cervical nerve root irritation (formerly rated as 
residuals of a right shoulder and elbow injury), effective 
April 16, 1991 (the rating sheet evaluated the residuals 
under Diagnostic Code 8599-8510, for rating peripheral nerve 
paralysis of the upper radicular group).  Since the 
evidentiary record does not indicate that appellant has 
expressly withdrawn the aforementioned increased rating issue 
from appellate status, that issue remains in appellate 
status. See AB v. Brown, 6 Vet. App. 35 (1993).

In an October 1997 rating decision, the No. Little Rock RO, 
in part, granted service connection and assigned a 10 percent 
evaluation for memory loss, sleep disturbance, nervous 
disorder, moodiness, and poor concentration, due to 
undiagnosed illness, effective November 29, 1994 (the rating 
sheet evaluated the disability under Diagnostic Code 9400, 
for rating mental disorders).  After an October 1997 
supplemental statement of the case (SSOC) was issued on that 
issue, the appellant submitted a December 1997 substantive 
appeal specifically appealing that issue.  Thus, the issue of 
entitlement to an initial rating in excess of 10 percent for 
memory loss, sleep disturbance, nervous disorder, moodiness, 
and poor concentration, due to undiagnosed illness, was 
construed by the Board as an issue on appeal.  

In May 1998, the Board remanded the veteran's case to the RO 
to comply with his December 1997 request (in his substantive 
appeal) to testify at a hearing before a Veteran's Law Judge.  
However, in a June 1998 signed statement, the veteran 
withdrew his hearing request.

In April 1999, the Board remanded the veteran's claims of 
entitlement to service connection for fatigue, feverishness, 
night sweats, and hot flashes, chest pains, shortness of 
breath, and asthma, joint and muscle pains of the knees, 
elbows, hands, and ankles, eye disorder (to include blurred 
vision, photophobia, and itching, redness, and irritation of 
the eyes), stomach aches, diarrhea, and rectal itching, 
headaches, allergic rhinitis (to include itchy throat, 
sneezing, runny nose, hay fever, and seasonal allergies), 
skin disorder (to include rash and urticaria), all claimed as 
due to an undiagnosed illness, and his claims for increased 
initial ratings for residuals of a neck and right upper 
extremity injury, C5-C6, with cervical nerve root irritation, 
and for memory loss, sleep disturbance, nervous disorder, 
moodiness, and poor concentration, due to an undiagnosed 
illness, to the RO for further evidentiary development.

In an October 2005 rating decision, the RO granted service 
connection and a separate 10 percent disability evaluation 
for C5-C6 cervical nerve root irritation, effective from 
September 26, 2003, and recharacterized the veteran's 
disability on appeal as residuals of a right upper extremity 
injury due to C5-C6 cervical spine root irritation.  There 
has been no disagreement with this action and that matter is 
not on appeal.

Finally, in an August 2005 letter, the RO advised the veteran 
of his adjusted compensation based on his April and July 2004 
and January 2005 Declaration of Status of Dependents (VA Form 
21-686c) records.  The RO requested birth certificates for 
three claimed dependents.  In an August 2005 signed 
statement, the veteran said he submitted the requested 
information in April 2004 and should be allowed compensation 
from that time for all his dependents.  The Board construes 
the veteran's statement as a claim for an earlier effective 
date for adjusted compensation based upon dependency and 
refers the matter to the RO for further consideration.


FINDINGS OF FACT

1.  The veteran served in the Southwest Theater of Operations 
during the Persian Gulf War from January to March 1991.

2.  The objective and probative medical evidence 
preponderates against a finding that the veteran has fatigue 
attributed to any period of military service, including as 
due to an undiagnosed illness. 

3.  The objective and probative medical evidence 
preponderates against a finding that the veteran has 
feverishness, night sweats, and hot flashes, attributed to 
any period of military service, including as due to an 
undiagnosed illness.

4.  The objective and probative medical evidence 
preponderates against a finding that the veteran has chest 
pains, shortness of breath, and asthma, attributed to any 
period of military service, including as due to an 
undiagnosed illness.

5.  The objective and probative medical evidence 
preponderates against a finding that the veteran has joint 
and muscle pains of the knees, elbows, hands, and ankles, 
attributed to any period of military service, including as 
due to an undiagnosed illness.

6.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has an eye 
disorder (to include blurred vision, photophobia, and 
itching, redness, and irritation of the eyes) attributed to 
any period of military service, including as due to an 
undiagnosed illness.

7.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has stomach 
aches, diarrhea, and rectal itching attributed to any period 
of military service, including as due to an undiagnosed 
illness.

8.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
headaches attributed to any period of military service, 
including as due to an undiagnosed illness

9.  Giving the veteran the benefit of the doubt, allergic 
rhinitis (to include itchy throat, sneezing, runny nose, hay 
fever, and seasonal allergies) more likely than not had its 
onset during military service.

10.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a skin 
disorder (to include rash and urticaria) attributed to any 
period of military service, including as due to an 
undiagnosed illness.

11.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected residuals of right upper extremity injury due to 
C5-C6 cervical nerve root irritation is manifested by more 
than mild incomplete neuropathy of the upper radicular nerve 
group (the 5th and 6th cervicals) of the right (major) upper 
extremity on objective examinations.

12.  The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected memory loss 
is manifested by no more than mild impairment of social and 
industrial adaptability with no currently diagnosed 
psychiatric disorder and only occupational and social 
impairment with occasional transient symptoms; neither 
definite impairment nor occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks is shown.


CONCLUSIONS OF LAW

1.  Fatigue was not incurred in or aggravated by active 
service, nor may it be presumed to be due to an undiagnosed 
illness.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 1117, 
5103-5103A, 7 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.317 (2005).

2.  Feverishness, night sweats, and hot flashes were not 
incurred in or aggravated by active service, nor may they be 
presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 1117, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 
(2005).

3.  Chest pains, shortness of breath, and asthma were not 
incurred in or aggravated by active service, nor may they be 
presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 1117, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 
(2005).

4.  Joint and muscle pains of the knees, elbows, hands, and 
ankles were not incurred in or aggravated by active service, 
nor may they be presumed to be due to an undiagnosed illness.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 1117, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.317 (2005).

5.  An eye disorder (to include blurred vision, photophobia, 
and itching, redness, and irritation of the eyes), was not 
incurred in or aggravated by active service, nor may it be 
presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 1117, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 
(2005).

6.  Stomach aches, diarrhea, and rectal itching were not 
incurred in or aggravated by active service, nor may they be 
presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 1117, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 
(2005).

7.  Headaches were not incurred in or aggravated by active 
service, nor may they be presumed to be due to an undiagnosed 
illness.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 1117, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.317 (2005).

8.  Resolving the doubt in the veteran's favor, allergic 
rhinitis (to include itchy throat, sneezing, runny nose, hay 
fever, and seasonal allergies) was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

9.  A skin disorder (to include rash and urticaria) was not 
incurred in or aggravated by active service, nor may it be 
presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 1117, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 
(2005).

10.  The schedular criteria for an initial rating in excess 
of 20 percent for residuals of a right upper extremity injury 
due to C5-C6 cervical nerve root irritation have not been 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2005)); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.124a, Diagnostic Code (DC) 8510 (2005).

11. The schedular criteria for an initial original rating in 
excess of 10 percent for memory loss, sleep disturbance, 
nervous disorder, moodiness, and poor concentration, due to 
an undiagnosed illness, have not been met.  38 U.S.C.A. 
§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.7, 4.132, DC 8894-9400 (1996), effective prior to 
November 7, 1996; 38 C.F.R. §§ 3.102, 3.159, 4.125, 4.130, DC 
8894-9400 (2005), effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decisions that are the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, even 
though the veteran's claim for service connection for 
allergic rhinitis is being granted, and as the veteran's 
claims for service connection and increased ratings are being 
denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claims.  The RO should then provide predecisional 
notice of a rating to be assigned and the effective date to 
be assigned, prior to the promulgation of the rating action 
effectuating this allowance.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In February, April, and July 2004 letters, the RO informed 
the appellant of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, in the October 1991, May 1996, and 
October 1997 rating actions that granted service connection 
the appellant was instructed what the bases for the assigned 
ratings were, and why higher ratings were not for assignment.  
Thus he was put on notice of the information needed for 
higher ratings.

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra, concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
detailed March 1992 and July 1996 statements of the case and 
January and October 1997 and November 2005 SSOCs issued 
during the pendency of this appeal. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Here the Board notes that 
repeated efforts were made by VA to verify the veteran's 
periods of ADUTRA and INADUTRA and to obtain service medical 
records related to his active and Reserve service.  
Unfortunately, medical records for the veteran's initial 
period of military service are evidently unavailable and not 
in the claims files.  However, in the instant case, the 
veteran has not alleged that any of his claimed disorders 
originated during that period of service or during training 
periods.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.



II.	Legal Analysis

A.	Service Connection Claims

Pursuant to 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADT) or injury incurred 
or aggravated while performing inactive duty training (IADT).  
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

Thus, with respect to the appellant's periods of Army Reserve 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADT, or injury incurred or 
aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 38 C.F.R. §§ 3.6, 3.303, 3.304 (2005).  
Service connection is not legally merited when the disability 
results from a disease process during IADT.  See, e.g., 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993); see infra.

The Court has recognized these important distinctions between 
different types of military service in the context of service 
connection.  See generally Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. See Degmetich v. Brown, 
104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service." Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144.  This principle 
has been repeatedly reaffirmed by the Federal Circuit Court, 
which has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In the present case, the veteran has contended that he 
suffers from disabilities that are a manifestation of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to Title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumption period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumption period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumption period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule, which extended the presumption period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule, which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumption 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of 38 U.S.C. §§ 1117, 1118.  Section 202 of the 
VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. 
§ 1117 as "qualifying chronic disability," and expanded 
compensation availability for Persian Gulf veterans to 
include "a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms", as well as "[a]ny diagnosed illness that 
the Secretary determines in regulations . . . warrants a 
presumption of service- connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 
U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) Headache."  
In addition, the VEBEA extended the period during which an 
undiagnosed illness must be manifested to the requisite 10 
percent degree, to December 31, 2006.  The changes effected 
by the VEBEA were mandated to become effective on March 1, 
2002.  To afford the veteran the maximum benefit of the law, 
to whatever extent those changes are pertinent to the issues 
in this case, the Board will consider both the pre- and post-
VEBEA law.

The Board notes that the veteran contends that he suffers 
from undiagnosed illnesses manifested by the symptomatology 
noted below, as a result of unknown environmental conditions 
to which he was exposed during his service in the Southwest 
Asia Theater of operations.  In other words, he is claiming 
that his signs and symptoms are manifestations of his 
undiagnosed illness.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  Thus, 
although medical evidence of signs or symptoms is clearly not 
required to grant a claim, the regulation does require that 
there be some objective, independently verifiable evidence of 
the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia during the pertinent time period.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See, e.g., Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a claimant must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer, supra.

As detailed below, in June 2005, the veteran underwent VA 
examination.  That examiner reviewed the veteran's medical 
records and noted many of the veteran's complaints started at 
the time of his Persian Gulf War examination or years 
following that war.  The examiner stated that the claims file 
was void of medical records that confirmed the presence of 
many of the described complaints that the veteran related to 
his military service during the Persian Gulf War.  The VA 
examiner said it would be difficult for him to associate the 
onset of these symptoms with complaints years after the 
Persian Gulf War and caused by Persian Gulf War service.

1.  Fatigue, Claimed As Due To an Undiagnosed Illness

Service medical records are totally devoid of complaints or 
diagnosis of fatigue.

August 1991, and August and October 1993 VA examination 
reports are not referable to complaints of fatigue.

During his May 1994 Persian Gulf War Registry examination, 
the veteran complained of fatigue.

When hospitalized by VA in June 1994, the veteran complained 
of chronic fatigue.  The final diagnoses included fatigue.

The July 1995 VA examination report indicates that the 
veteran said he felt tired all the time but slept six to 
eight hours each night.  He felt drowsy and exhausted all the 
time.  The veteran also said he rode his bicycle every other 
day and had hobbies such as sports activities and fishing.  
The diagnosis was fatigue, alleged, with normal examination.  
The VA examiner commented that upon review of the medical 
records, the veteran's complaints seemed markedly out of 
proportion to the physical findings.  

When examined by VA in September 1997, the veteran said he 
was tired all the time and on the weekend tried to rest and 
sleep a great deal, but he was active and went to Sunday 
school and church on Sunday.  He had two sons and was quite 
active with them.  The veteran worked for a tire 
manufacturing company for eight years and lost no time from 
work, aside from doctor's appointments.  Examination was 
normal and the diagnosis was fatigue, no diagnosis.

According to the June 2005 VA examination report, the veteran 
said his fatigue started in 1991 when he served in the 
Persian Gulf.  It was noted that the veteran currently worked 
a full 40-hour workweek for the department of agriculture.  
He slept four or five hours a day, that was interrupted due 
to dreams and nightmares.  He exercised daily, walking about 
one mile, and was fatigued approximately two hours after 
exercise, but denied he had fatigue for days at a time.  The 
impression was that the criteria were not met for chronic 
fatigue syndrome based on history.

The Board notes the veteran's claimed fatigue and essentially 
normal clinical findings, and accordingly, there is no basis 
for his claim that he has an undiagnosed illness due in part 
to fatigue, occasioned by service in the Persian Gulf.  
Moreover, in the present case, the veteran has not been 
diagnosed with a disability manifested by fatigue.

Thus, the relevant medical evidence does not show that the 
veteran currently has an undiagnosed illness, manifested in 
part by fatigue, that can be related to service under the 
provisions of 38 C.F.R. § 3.317.

Turning to a review of this claim on a direct basis, the 
Board notes that service medical records are devoid of 
complaints of or treatment for a disorder manifested by 
fatigue.  The evidence of record shows that the first 
objective medical reference to fatigue was not until 1994 at 
the VA Persian Gulf Registry examination, although in 
September 1997, the VA examiner reported a normal examination 
and opined that the veteran's complaints were out of 
proportion to the physical findings and in September 1997, VA 
examination findings were again normal.  In 2005 the VA 
examiner found that the criteria were not met for chronic 
fatigue syndrome based on the veteran's history.

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has chronic fatigue related to his active service or due to a 
"qualifying chronic disability".  All of the competent 
medical evidence supports the conclusion that fatigue is not 
due to his active service and is not due to a "qualifying 
chronic disability". Therefore, a preponderance of the 
evidence is against the veteran's claim for service 
connection for fatigue claimed as due to undiagnosed illness.

2.	Feverishness, Night Sweats, and Hot Flashes, Claimed As 
Due To an Undiagnosed Illness

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, feverishness, night sweats or 
hot flashes.

The August 1991 VA examination report is not referable to 
complaints of night sweats or hot flashes.

During the May 1994 Persian Gulf War Registry examination, 
the veteran complained of feverishness, night sweats and hot 
flashes.

In a May 1996 written statement, the veteran said he started 
having night sweats and hot flashes in 1992.

In an August 1996 written statement, the veteran's wife said 
he had difficulty falling asleep and occasionally got up to 
change bed clothes as they were drenched with sweat.  She 
said his symptoms dated from 1991.

The September 1997 VA examination report indicates that the 
veteran frequently felt feverish and when his wife took his 
temperature, it could be above normal, but that was 
indefinite at times.  He never had a fever checked at work or 
any other time, and did not complain of night sweats or hot 
flashes.  Examination revealed the veteran's temperature was 
normal at 96.5 degrees Fahrenheit.  The diagnosis was 
feverishness and night sweats not found. 

A June 2003 service medical record reflects the veteran's 
complaints of migraine headaches and hot flashes that the 
veteran said started after he was bitten by ticks in May 2003 
while on "FTX" (field training exercise).  Later in the 
month it was indicating that the headaches had resolved.

During the June 2005 VA examination, the veteran denied any 
documented fever or flushing since service.  However, he 
reported daily sweats and nocturnal sweats of his skin that 
he described as to etiology or onset of symptoms.  Nightmares 
tended to worsen the night sweats.  The veteran denied a 
history of tuberculosis, lymphoma, cancer, documented fever, 
or flushing of the skin associated with sweats.  The VA 
examiner noted a history of night sweats with insufficient 
medical evidence to render a specific diagnosis of this 
complaint, although nightmares tended to flare it.  It was 
noted that the veteran denied any documented fever or true 
hot flashes based on historic review.  The VA examiner said 
the veteran's hot flashes were indeterminate and tended to be 
aggravated with nightmares although the veteran denied an 
association.  The veteran had subjective night sweats that 
the examiner was unable to account for.    

The Board notes the veteran's claimed feverishness, hot 
flashes and night sweats and essentially normal clinical 
findings, and accordingly, there is no basis for his claim 
that he has an undiagnosed illness due in part to 
feverishness, hot flashes and night sweats, occasioned by 
service in the Persian Gulf. 

Furthermore, the Board notes that the veteran's claimed night 
sweats have been associated with another diagnosed 
disability, nightmares, and accordingly there is no basis for 
his claim that the night sweats were due to an undiagnosed 
illness occasioned by service in the Persian Gulf.  

Thus, the relevant medical evidence does not show that the 
veteran currently has an undiagnosed illness, manifested in 
part by feverishness, hot flashes and night sweats that can 
be related to service under the provisions of 38 C.F.R. § 
3.317.  

Turning to a review of this claim on a direct basis, the 
Board notes that service medical records are devoid of any 
mention of feverishness, hot flashes or night sweats.  The 
evidence of record shows that the first objective medical 
reference to feverishness, hot flashes or night sweats was 
not until 1994 at the VA Persian Gulf Registry examination, 
although the September 1997 VA examination reported 
essentially normal clinical findings and, in 2005, the VA 
examiner found that the veteran's hot flashes were 
indeterminate and associated with nightmares, and was unable 
to account for the night sweats.

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has feverishness, hot flashes and night sweats that are 
related to his active service or due to a "qualifying chronic 
disability".  All of the competent medical evidence supports 
the conclusion that feverishness, hot flashes and night 
sweats are not due to his active service and are not due to a 
"qualifying chronic disability".  Therefore, a preponderance 
of the evidence is against the veteran's claim for service 
connection for feverishness, hot flashes and night sweats, 
claimed as due to undiagnosed illness.

3.  Chest Pains, Shortness of Breath, and Asthma, Claimed as 
Due To an Undiagnosed Illness

When examined for enlistment into the Army Reserve in May 
1989, the veteran denied having chest pains.  Service medical 
records indicate that when examined for deployment in 
December 1990, the veteran gave a history of periodic chest 
pain and was evaluated.  That December 1990 report includes 
his complaint of sternal chest pain with no shortness of 
breath; physical examination was within normal limits, and 
the impression was chest wall pain.  The service medical 
records are otherwise not referable to treatment for chest 
pains, shortness of breath and asthma.  

The August 1991 VA examination report is not referable to 
complaints of chest pain and cardiovascular examination 
findings were within normal limits.  The August 1993 
examination report is also not referable to complaints of 
chest pain.

During his May 1994 Persian Gulf War Registry examination, 
the veteran complained of chest pains, shortness of breath, 
and asthma.  He reported chest tightness with difficulty in 
catching his breath that he said started in January 1994.

A February 1995 VA outpatient record includes the veteran's 
complaint of pleuritic chest pain with no diagnosed disorder 
noted.

A May 1995 VA examination report is not referable to 
complaints of chest pain.

A July 1995 VA examination report includes the veteran's 
complaint of a sporadic substernal chest pain that was 
described as an aching sensation without radiation. He 
reported running up to two miles two or three times per week 
until one week prior to the exam, and bicycling every other 
day.  Results of an electrocardiogram (EKG) showed sinus 
bradycardia and ST elevation probably due to early 
repolarization.  The examination was considered normal and 
the diagnosis was chest pain, alleged, with normal 
examination.  Upon review of the record, the VA examiner 
commented that the veteran's complaints seemed out of 
proportion to the physical findings.  Chest x-rays taken in 
July 1995 showed no acute cardiopulmonary abnormalities.

In her August 1996 written statement, the veteran's wife said 
he complained to her about chest pain and shortness of breath 
since 1991.

The September 1997 VA examination report indicates that the 
veteran described having occasional difficulty taking a deep 
breath and may have some anterior chest pain that was not 
disabling.  Examination revealed breath sounds were heard 
well with no rales, wheezes or rhonchi present and the 
veteran did not have a cough.  Results of a chest x-ray and 
pulmonary function test were normal.  The diagnosis was no 
pulmonary disease or abnormality found.

The August 1999 VA examination report indicates that the 
veteran served in the Persian Gulf for four months.  The 
veteran said he was never told he had heart disease or 
hypertension but he had a little trouble breathing when he 
left the Persian Gulf.  He currently was not complaining of 
cough shortness of breath, exertional dyspnea or wheezing.  
He was never hospitalized for a lung condition and never had 
tuberculosis.  He was a nonsmoker.  He denied hemoptysis.

On examination, there was no evidence of cardiomegaly and 
heart rate and rhythm were normal.  Chest cage mobility was 
excellent.  Lungs were clear to auscultation and percussion.  
The VA examiner reported that heart and lung diseases were 
not found.

The June 2005 VA examination report indicates that the 
veteran gave a history of intermittent chest tightness since 
the Gulf War, that tended to be brought on with symptoms of 
gastroesophageal reflux (GERD) and eased over a one-minute 
period of time with aspirin.  He denied any anginal type 
chest pain, or arm pain, diaphoresis or other cardiac-related 
diagnosis.  The veteran did not take antacids for his 
condition and noted that reflux symptoms tended to precede 
the chest discomfort.  The veteran denied any asthma-type 
symptoms, wheezing, productive cough, hemoptysis, or need for 
metered-dose inhaler.  He had dyspnea on exertion after 
walking a fourth of a mile.  His chest pain was stable for 
several years.  His daily reflux occurred with meals or lying 
down at night.

On examination, his lungs were clear and his heart rate and 
rhythm were regular.  The VA examiner noted that the 
veteran's medical records revealed that serial EKGs showed no 
evidence of heart disease and pulmonary function tests showed 
no evidence of asthma.  The VA examiner said the veteran's 
chest pain was secondary to GERD and there was no history to 
confirm the presence of a heart or pulmonary-related 
condition to account for the veteran's chest pain.  The 
examiner said that the veteran's chest pain was consistent 
with that of an upper gastrointestinal (GI) origin, based on 
history.  There was also no diagnosis of asthma in the 
medical records and on historical review from the veteran.

The Board notes the veteran's claimed chest pains, shortness 
of breath, and asthma and normal clinical findings, and 
accordingly, there is no basis for his claim that he has an 
undiagnosed illness due in part to chest pains, shortness of 
breath, and asthma, occasioned by service in the Persian 
Gulf.  Moreover, in the present case, the veteran has not 
been diagnosed with a disability manifested by chest pains, 
shortness of breath, and asthma.

Furthermore, the Board notes that the veteran's claimed chest 
pain has been associated with another diagnosed disability, 
namely GERD, and accordingly there is no basis for his claim 
that chest pain was due to an undiagnosed illness occasioned 
by service in the Persian Gulf.  In this regard, in June 
2005, the VA examiner said the veteran's chest pain was 
secondary to GERD, there was no history to confirm the 
presence of a heart or pulmonary-related condition, and 
asthma was not diagnosed in the medical records.

Thus, the relevant medical evidence does not show that the 
veteran currently has an undiagnosed illness, manifested in 
part by chest pains, shortness of breath, and asthma, that 
can be related to service under the provisions of 38 C.F.R. § 
3.317.  As the veteran's claimed disorder, chest pain, has 
been diagnosed, asthma not shown in the clinical records, and 
the shortness of breath specifically not attributed to any 
medical condition, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 cannot be used to establish service 
connection. See 38 C.F.R. § 3.317(a)(1)(ii).   

As above, in this type of case, where there is a diagnosis, 
the case must be decided on the basis of a direct-service- 
connection claim.  Turning to a review of this claim on a 
direct basis, the Board notes that while the December 1990 
service record reflects the veteran's complaint of chest 
pain, examination findings were normal and only chest wall 
pain was noted.  Otherwise, the service medical records are 
not referable to complaints or diagnosis of, or treatment for 
chest pains, shortness of breath, and asthma.  The evidence 
of record shows that the first objective medical reference to 
chest pains, shortness of breath, and asthma was not until 
1994 at the VA Persian Gulf Registry examination, although in 
July 1995 VA examination findings were normal, in July 1997 
the VA examiner found no pulmonary disease, in August 1999, 
the VA examination report reflects no heart or lung disease, 
and in June 2005, the VA examiner found no heart or lung 
disease or clinical diagnosis of asthma.

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has chest pains, shortness of breath, and asthma that are 
related to his active service or due to a "qualifying chronic 
disability".  All of the competent medical evidence supports 
the conclusion that chest pains, shortness of breath, and 
asthma are not due to his active service and are not due to a 
"qualifying chronic disability".  Therefore, a preponderance 
of the evidence is against the veteran's claim for service 
connection for chest pains, shortness of breath, and asthma, 
claimed as due to undiagnosed illness.

4.  Joint and Muscle Pains of the Knees, Elbows, Hands, and 
Ankles, Claimed As Due to an Undiagnosed Illness

Service medical records indicate when examined for retention 
in January 1986, it was noted that the veteran had foot 
trouble since 1981 when he sprained the lateral side of his 
right ankle.  Minimal right ankle pain on inversion of the 
foot was noted.

According to a July 1992 service record, the veteran 
sustained a left knee strain while participating in physical 
training on active duty for training and a clinical entry 
includes an assessment of left knee pain of undetermined 
etiology, probably strain.  He was given a knee brace and 
restricted profile and returned to duty.  He was placed on a 
profile through mid August 1992. 

The August 1993 VA examination report reflects full range of 
motion with slight crepitus in the left knee.  There was no 
tenderness and ligaments appeared normal.  The diagnosis was 
residuals of left knee injury.

During the May 1994 Persian Gulf War Registry examination, 
the veteran complained of joint and muscle pain.  

In a May 1996 unappealed decision, the RO denied the 
veteran's claim for service connection for a left knee 
injury.

In her August 1996 written statement, the veteran's wife said 
he complained of aching joints since 1991.

According to the September 1997 VA examination report, the 
veteran complained of joint pain in his knees, elbows, hands, 
and ankles for which he occasionally took Aleve.  Examination 
of the knee, elbow, hand, and ankle joints was normal with no 
limitation of motion, swelling, or tenderness.  The 
assessment was muscle strain, no diagnosis.

At the June 2005 VA examination, the veteran complained of 
daily activity-related joint pain of the small joints of the 
hands, wrists, knees and ankles.  He denied any synovitis or 
morning stiffness or symptoms compatible with collagen 
vascular disease.  He denied any history of gouty arthritis 
and denied any locking, swelling, or giving way of other 
joints.  Activities that tended to flare and caused joint 
pain included prolonged standing or repetitive lifting or 
using the hands.  The veteran gave a history of knee strain 
in 1992 while in service, and also a remote right ankle 
sprain.  He denied any medical treatment or incapacitation 
for these complaints and did not use a cane or brace.  He 
denied any restricted range of motion or weakness of any 
other joints during flares. 

On examination, the veteran's bilateral elbows and wrists 
were normal appearing and range of motion was within normal 
limits.  There was crepitus in both patellae to compression, 
bilaterally.  His ankles were normal appearing.  The examiner 
noted no weakness and fatigability to repetition against 
resistance in any of the tested joints, with no evidence of 
discoordination.  The VA examiner noted that the veteran's 
medical records revealed that the veteran's joint complaints 
started at the time of an examination a few years after 
military discharge.  The examiner said the medical records 
confirmed a history of possible spurring of the right elbow 
in the past, and a 1991 military examination gave a history 
of a tripped knee, but no other joint-related complaints.  
The VA examiner diagnosed bilateral knee pain compatible with 
patellofemoral syndrome, and bilateral hand, wrist, and elbow 
complaints with symptoms related to overuse.  There was 
insufficient medical evidence to render a specific medical 
diagnosis of the small joints of the hands, wrist and elbows, 
other than overuse component.  Bilateral ankle pain was 
brought on by overuse component.  There was insufficient 
medical evidence to render a specific diagnosis other than 
overuse component.

The Board notes the veteran's claimed joint and muscle pains 
of the knees, elbows, hands, and ankles and no more than 
minimal clinical findings, and accordingly, there is no basis 
for his claim that he has an undiagnosed illness due in part 
to joint and muscle pains of the knees, elbows, hands, and 
ankles, occasioned by service in the Persian Gulf.  Moreover, 
in the present case, the veteran has not been diagnosed with 
a disability manifested by joint and muscle pains.

Furthermore, the Board notes that the veteran's claimed joint 
and muscle pains of the knees has been associated with 
another diagnosed disability, namely patellofemoral syndrome, 
and joint pain of the ankles, hands, wrists, and elbows was 
diagnosed as overuse component, and accordingly there is no 
basis for his claim that joint and muscle pain was due to an 
undiagnosed illness occasioned by service in the Persian 
Gulf.  In this regard, in September 1997, the VA examiner 
reported no limitation of motion, tenderness, or joint 
swelling and, in June 2005 while the VA examiner diagnosed 
bilateral patellofemoral syndrome of the knees, it was noted 
that the veteran's joint complaints started several years 
after his discharge. 

Thus, the relevant medical evidence does not show that the 
veteran currently has an undiagnosed illness, manifested in 
part by joint and muscle pain of the knees, ankles, hands, 
wrists, and elbows that can be related to service under the 
provisions of 38 C.F.R. § 3.317.  As the veteran's claimed 
disorder, joint and muscle pain of the knees has been 
diagnosed, and the joint and muscle pain of the ankles, 
hands, wrists and elbows specifically not attributed to any 
medical condition, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 cannot be used to establish service 
connection.  See 38 C.F.R. § 3.317(a)(1)(ii).

As above, in this type of case, where there is a diagnosis, 
the case must be decided on the basis of a direct-service- 
connection claim.  Turning to a review of this claim on a 
direct basis, the Board notes that while the service medical 
records note the veteran's right ankle sprain in 1981, and 
treatment for a left knee strain in 1992, the June 2005 VA 
examiner specifically noted that the veteran's complaints of 
joint pain started several years after his discharge.  The 
evidence of record shows that the first objective medical 
reference to joint and muscle pain of the knees, ankles, 
hands, wrists, and elbows was not until 1994 at the VA 
Persian Gulf Registry examination, and in September 1997, the 
VA examiner reported essentially normal clinical findings of 
the joints, with no limitation of motion, tenderness or 
swelling.  Further, the bilateral patellofemoral syndrome 
diagnosed during the June 2005 VA examination has not been 
associated with the veteran's military service, and his other 
joint pain complaints were associated with overuse component.

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has joint and muscle pain of the knees, ankles, hands, 
wrists, and elbows that are related to his active service or 
due to a "qualifying chronic disability".  All of the 
competent medical evidence supports the conclusion that joint 
and muscle pain of the knees, ankles, hands, wrists, and 
elbows are not due to his active service and are not due to a 
"qualifying chronic disability".  Therefore, a preponderance 
of the evidence is against the veteran's claim for service 
connection for joint and muscle pain of the knees, ankles, 
hands, wrists, and elbows, claimed as due to undiagnosed 
illness.

5.  An Eye Disorder (To Include Blurred Vision, Photophobia, 
and Itching, Redness, and Irritation of the Eyes), Claimed As 
Due To an Undiagnosed Illness

Service medical records are totally devoid to any reference 
to complaints or diagnosis of, or treatment for, an eye 
disorder.  When examined for discharge in April 1991, the 
veteran's visual acuity in each eye was 20/20.

The August 1991 VA examination report described the veteran's 
eyes as normal, and he did not complain of an eye disorder.

At the May 1994 Persian Gulf War Registry examination, the 
veteran complained of itching in the eyes, redness, 
irritation, blurry vision, tired achy eyes, and photophobia.  
Examination revealed that his visual acuity was 20/20 in the 
right eye and 20/25 in the left eye, his eyes were found to 
be grossly within normal limits, and no diagnosis was 
rendered

A July 1995 VA examination report indicates visual acuity was 
20/20 in the veteran's left and right eyes.  Examination was 
normal except for a decreased tear pool, and the diagnosis 
was dry eye symptoms.

Results of an August 1999 VA ophthalmologic examination 
indicate the veteran's visual acuity was 20/20 in each eye.  
The VA ophthalmologist reported a normal examination.

The veteran underwent VA ophthalmologic examination in June 
2005.  According to the examination report, the veteran 
complained of seeing "yellow and red spots".  On 
examination his vision was 20/20 in both eyes.  The final 
diagnosis was that examination findings were within normal 
limits.

The Board notes the veteran's claimed eye disorder and normal 
clinical findings, and accordingly, there is no basis for his 
claim that he has an undiagnosed illness due in part to an 
eye disorder, occasioned by service in the Persian Gulf.  
Moreover, in the present case, the veteran has not been 
diagnosed with a disability manifested by an eye disorder.

Thus, the relevant medical evidence does not show that the 
veteran currently has an undiagnosed illness, manifested in 
part by an eye disorder that can be related to service under 
the provisions of 38 C.F.R. § 3.317. 

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has an eye disorder that is related to his active service or 
due to a "qualifying chronic disability".  All of the 
competent medical evidence supports the conclusion that an 
eye disorder is not due to his active service and is not due 
to a "qualifying chronic disability".  

There is no current diagnosis of an eye disorder, as noted in 
the 1994, July 1995, August 1999 and May 2005 VA examinations 
that reported normal examination findings.  See Degmetich, 
Brammer, Rabideau, supra.   Thus, service connection on a 
direct basis is not warranted.  38 C.F.R. § 3.303.  
Therefore, a preponderance of the evidence is against the 
veteran's claim for service connection for an eye disorder, 
claimed as due to undiagnosed illness.

6.  Stomach Aches, Diarrhea, and Rectal Itching, Claimed As 
Due To an Undiagnosed Illness

Service medical records are not referable to complaints or 
diagnosis of, or treatment for a GI disorder or rectal 
itching.  In December 1990, the veteran reported stomach or 
intestinal trouble.

The 1991 VA examination report describes the veteran's 
digestive system as normal.  The 1993 VA examination reports 
are not referable to GI complaints.

At the May 1994 Persian Gulf War Registry examination, the 
veteran complained of stomach aches, diarrhea, and rectal 
itching.  The pertinent diagnosis was diarrhea with loss of 
bowel control by history, and a need to rule out irritable 
bowel syndrome.

A June 1994 VA hospital report includes a history of diarrhea 
one month earlier and that the veteran said his stools were 
still soft and he often saw blood in them.  Examination 
revealed that the veteran's rectal was guaic negative and 
there no abnormalities.  

According to the July 1995 VA examination report, the veteran 
had a good appetite and stable weight.  He was on a regular 
diet.  A GI disorder was not diagnosed or otherwise 
demonstrated.

The September 1997 VA examination report indicates that the 
veteran complained of occasional stomach cramps for which he 
took no medical treatment.  He ate a regular diet of three 
meals daily.  He usually moved his bowels daily.  He said he 
saw frequent blood in his stools and in bowel movements.  He 
had occasional diarrhea since returning from Desert Storm and 
was indefinite as to how often that happened.  Abdominal 
examination revealed no masses and no tenderness.  Bowel 
sounds were normal as was the rectal examination.  Stool was 
brown and hemoccult negative.  A scopic examination was 
performed and no abnormality found.  Results of an upper GI 
(UGI) series were normal.  The diagnosis was no 
gastrointestinal disease found.
  
According to the August 1999 VA examination report, the 
veteran said that since serving in the Persian Gulf, he 
occasionally had some diarrhea.  He had an upper GI series 
performed by VA in 1997 that was normal.  He did not 
currently complain of vomiting or constipation.  He 
occasionally noticed a little red blood in his stool.   He 
ate two or three meals daily and his weight fluctuated within 
a ten pound range during the year.  He had not been 
hospitalized with any type of GI problem and had not had a 
diagnosis of ulcer disease or colitis or ulcerative colitis.  
On examination he was noted to be normally nourished.  The 
veteran's abdomen was soft and bowel sounds were normal and 
he veteran declined a barium enema test.

On the June 2003 service medical record, it was noted that 
the veteran complained of getting sick each time he at and 
had stomach and abdominal cramps after the May 2003 tick 
bites.

During the June 2005 VA examination, the veteran reported 
that he vomited about once a week, and occasionally vomited 
scant amounts of blood.  He denied weight loss, dysphagia, 
projectile vomiting or pyrosis.  He had some loose stools 
since the Persian Gulf War, noting he had one bowel movement 
every other day that was loose and watery.  He denied any 
constipation but noted infrequent nonlocalizing abdominal 
discomfort with the loose bowel movements.  He had frequent 
pruritus of the anal region after the bowel movements but 
denied any history of rash or skin-related problems 
attributable to the pruritus.  He was not on any specific 
diet or medication for his gastrointestinal complaints.  

On examination, his abdomen was soft and nontender and he had 
a normal appearing anorectal region without rashes.  Small 
internal hemorrhoids were noted and were not bleeding.  The 
VA examiner noted that the veteran's medical records indicate 
a normal upper GI in 1997, when examined by VA.  The 
diagnostic impression was that the veteran's digestive 
complaints with symptoms compatible with GERD clinically.  
The veteran's anal itching was secondary to internal 
hemorrhoids.  Regarding the complaint of nonspecific loose 
stools, the examiner found insufficient medical evidence to 
render a specific diagnosis of this complaint based on a 
medical records review.

The Board notes the veteran's claimed diarrhea and normal 
clinical findings, and accordingly, there is no basis for his 
claim that he has an undiagnosed illness due in part to 
stomach aches, diarrhea, and rectal itching, occasioned by 
service in the Persian Gulf.  Moreover, in the present case, 
the veteran has not been diagnosed with a disability 
manifested by stomach aches, diarrhea, and rectal itching.

Furthermore, the Board notes that the veteran's claimed 
stomach aches, digestive complaints, have been associated 
with another diagnosed disability, namely GERD, and his 
rectal itching associated with internal hemorrhoids and 
accordingly there is no basis for his claim that stomach 
aches and rectal itching were due to an undiagnosed illness 
occasioned by service in the Persian Gulf.  

Thus, the relevant medical evidence does not show that the 
veteran currently has an undiagnosed illness, manifested in 
part by stomach aches and rectal itching that can be related 
to service under the provisions of 38 C.F.R. § 3.317.  As the 
veteran's claimed disorder, stomach aches and rectal itching 
has been diagnosed, and the diarrhea specifically not 
attributed to any medical condition, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to 
establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

As above, in this type of case, where there is a diagnosis, 
the case must be decided on the basis of a direct-service- 
connection claim.  Turning to a review of this claim on a 
direct basis, the Board notes that while the service medical 
records mention the veteran's GI complaints in 1990 there is 
no evidence of treatment in service for such disability.  The 
evidence of record shows that the first objective medical 
reference to stomach aches, diarrhea, and rectal itching was 
not until 1994 at the VA Persian Gulf Registry examination.  
Moreover, when hospitalized by VA in June 1994, clinical 
findings were essentially normal, in July 1995 a VA examiner 
reported no GI disease diagnosed, in July 1997 results of a 
upper GI series were normal and, in June 2005, the VA 
examiner associated the veteran's GI complaints with GERD, 
and his rectal itching with internal hemorrhoids, and found 
insufficient clinical evidence regarding the complaint of 
loose stools. 

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has stomach aches, diarrhea, and rectal itching that are 
related to his active service or due to a "qualifying chronic 
disability".  All of the competent medical evidence supports 
the conclusion that stomach aches, diarrhea, and rectal 
itching. are not due to his active service and are not due to 
a "qualifying chronic disability".  Therefore, a 
preponderance of the evidence is against the veteran's claim 
for service connection for stomach aches, diarrhea, and 
rectal itching, claimed as due to undiagnosed illness.


7.	Headaches, Claimed As Due To an Undiagnosed 
Illness

Service medical records are devoid of any reference to 
complaints or diagnosis of, or treatment for, headaches.
 
The 1991 and 1993 VA examination reports are not referable to 
any complaint of headaches.

The May 1994 Persian Gulf War Registry examination includes 
the veteran's complaints of frequent headaches, three to four 
times a week, for a year.  He said the headaches lasted five 
to ten minutes, started in the temple and moved into the 
neck.  

The June 1994 VA hospital report includes the veteran's 
complaint of headaches two to three times a week that lasted 
five minutes and were described as throbbing.  

The July 1995 VA examination report is not referable to 
complaints of headaches.

In her August 1996 written statement, the veteran's wife said 
he told her he had headaches since 1991.

An October 1997 VA neurology examination report reflects that 
the veteran said his headaches began before his return from 
the Persian Gulf War, but the examiner said there was no 
record of complaint of headache that could be found until 
1994.  The veteran currently complained of having three to 
five headaches per week that lasted less than one hour.  His 
pain was bifrontal and not accompanied by nausea, vomiting, 
photophobia, or phonophobia.  He was last medical treated for 
headache in 1996 and had not missed any work in the last 
three months due to it.  Neurological examination findings 
were normal and the diagnosis was episodic muscle tension 
type headaches.

A March 1999 VA examination report reflects the veteran's 
complaint of headaches two or three times a week associated 
with neck pain.

As noted above, the June 2003 service medical records include 
the veteran's complaints of migraine headaches that he seemed 
to associate with tick bites in May 2003.

The veteran underwent VA neurological examination in May 
2005.  The veteran reported the onset of headaches in 
approximately 1990 or 1991 while he served in the Persian 
Gulf War.  The examiner noted that there was minimal evidence 
in his medical records that he had complaint of headache in 
the past.  The veteran said he had headaches five to six days 
per week, with severe headache present for about one hour, 
one or two days per week.  He said the headaches were 
frustrating, one or two hours per week.  The veteran 
described bifrontal, bioccipital pain consistent with a dull 
ache with some throbbing.  He denied nausea, vomiting, 
phonophobia or any focal neurological symptoms with it.  He 
denied photophobia.  He took Tylenol for headaches.  The 
pertinent diagnosis was chronic muscle tension type headaches 
(of undetermined etiology).

The Board notes that in the present case, the veteran has not 
been diagnosed with a disability manifested by headaches.  
Furthermore, the Board notes that the veteran's claimed 
headaches have been associated with another diagnosed 
disability, namely chronic tension type headaches, and 
accordingly there is no basis for his claim that headaches 
were due to an undiagnosed illness occasioned by service in 
the Persian Gulf.  In this regard, in October 1997 and May 
2005, the VA examiners diagnosed chronic tension type 
headaches, although the latter examiner attributed the 
headaches to unknown etiology.  Nevertheless, neither VA 
neurologist associated the veteran's tension type headaches 
with an undiagnosed illness such as to meet the criteria for 
service connection under 38 C.F.R. § 3.317.

Thus, the relevant medical evidence does not show that the 
veteran currently has an undiagnosed illness, manifested in 
part by headaches, that can be related to service under the 
provisions of 38 C.F.R. § 3.317.  As the veteran's claimed 
disorder, headaches, has been diagnosed, and the headaches 
specifically not attributed to any medical condition, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot 
be used to establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

As above, in this type of case, where there is a diagnosis, 
the case must be decided on the basis of a direct-service- 
connection claim.  Turning to a review of this claim on a 
direct basis, the Board notes that aside from the June 2003 
clinical entry, the service medical records are devoid of 
complaints or diagnosis of, or treatment for, headaches.  The 
evidence of record shows that the first objective medical 
reference to headaches was not until 1994 at the VA Persian 
Gulf Registry examination, and in 1997 and 2005 the VA 
examiners diagnosed chronic tension type headaches.  No VA 
examiner has associated the veteran's chronic tension-
headaches with military service.

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has headaches that are related to his active service or due 
to a "qualifying chronic disability".  All of the competent 
medical evidence supports the conclusion that headaches are 
not due to his active service and are not due to a 
"qualifying chronic disability".  Therefore, a preponderance 
of the evidence is against the veteran's claim for service 
connection for headaches, claimed as due to undiagnosed 
illness.

8.  Allergic Rhinitis (to include Itchy Throat, Sneezing, 
Runny Nose, Hay Fever, and Seasonal Allergies), Claimed as 
Due To an Undiagnosed Illness

When examined for entrance into the U.S. Army Reserve, in May 
1989, the veteran reported being allergic to pollen and 
having mild hay fever.  A December 1990 medical history 
record also reflects his reported history of sinus problems 
and hay fever as seasonal allergy symptoms.  When examined 
for discharge in April 1991, the veteran did not report these 
symptoms.  The service medical records are otherwise not 
referable to treatment for a sinus disorder or allergies.

The August 1991 VA examination repot is not referable to 
these complaints.

The May 1994 Persian Gulf War Registry examination reflects 
the veteran's complaints of frequent sneezing, runny nose, 
and itchy throat.  

When examined by VA in September 1997, the veteran said he 
had hay fever, his eye got itchy and he had nasal congestion.  
He said it was seasonal and he did not take any medication 
for it.  He had an occasional sore throat for which he 
gargled with salt water, and he sneezed on occasion.  
Examination of the nose and throat was normal, and the 
diagnosis was allergic rhinitis by history.

The June 2005 VA examination report reflects the veteran's 
complaints of seasonal allergic rhinitis with symptoms that 
started in 1994 at the time of his Persian Gulf War exam.  He 
complained of intermittent itching of the eyes, nose and 
throat region caused by smoke inhalation, sense, other 
allergen precipitants.  He denied any nasal obstruction, 
surgery for the problem, or antibiotics in the past year for 
it.  He denied any sinus-type headaches.

On examination, the veteran's sinuses were non tender and his 
orophyarynx were clear.  The VA examiner reviewed the 
veteran's medical records and noted seasonal allergic 
rhinitis with onset in the mid 1990s compatible with upper 
respiratory allergy sinus symptoms secondary to allergens.

Giving the veteran the benefit of the doubt, and reading the 
evidence in the light most favorable to him, the Board notes 
that the May 1989 and December 1990 service record reflect 
his report of seasonal allergies and the 2005 VA examiner 
diagnosed seasonal allergic rhinitis that started in the mid-
1990s.  Resolving doubt in the veteran's favor, service 
connection is granted for allergic rhinitis.  38 C.F.R. 
§ 3.303.

9.  A Skin Disorder (to include Rash and Urticaria), Claimed 
as Due To an Undiagnosed Illness

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, a skin disorder, including 
rash and urticaria.  

The August 1991 VA examination report indicates the veteran's 
skin was normal.  The 1993 VA examination reports are not 
referable to a skin disorder.

When examined during the Persian Gulf War Registry 
examination in May 1994, the veteran complained of having 
hives and recurrent rashes.  He gave a history of 
intermittent skin rash when his skin had whelps, with no 
triggers.  The diagnosis was urticaria with pruritus by 
history.  

The June 1994 VA hospital record indicates the veteran said 
he had whelps that itched and he broke out almost daily.  He 
said he broke out in his legs, arms chest, and back.  
Examination revealed no lesions or erythema, and the 
diagnosis was urticaria.  

An August 1994 VA outpatient medical record indicates the 
veteran reported having an occasional rash occurrence that 
resolved without incident.  Examination revealed no rash 
present and the diagnosis was urticaria, episodic, with 
decreased frequency, considered improved.  When seen in 
October 1994, he reported a recurring rash that was much 
improved since treatment and no rash was found on 
examination.  The assessment was stable urticaria.

A February 1995 VA medical record showed no evidence of rash, 
and the diagnosis was urticarial rash, stable.

A July 1995 VA dermatology examination report includes the 
veteran's complaint of daily skin rash for about three years 
that responded to medications.  He said he developed a whelp-
like rash that occurred anywhere on his body and, 
particularly seemed to affect his face.  He took Hydroxyzine 
and Nortiptyline for the past eight months with some benefit.  
He said the rash seemed to come and go and occurred at least 
daily.  Physical examination was normal with no evidence of 
rash and the diagnosis was chronic urticaria.  The examiner 
noted that the veteran was never treated by a dermatologist 
and should be.

In her August 1996 written statement, the veteran's wife said 
he easily developed rashes and had them since 1991.

The September 1997 VA examination report is not referable to 
a skin disorder.

The veteran failed to report for a VA skin examination 
scheduled in June 2005 in conjunction with his claim.  When 
an examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  See, e.g., 38 C.F.R. § 3.655 (2005).

The objective medical evidence of record demonstrates that 
the veteran's skin disorder was diagnosed as urticaria.

Thus, the relevant medical evidence does not show that the 
veteran currently has an undiagnosed illness, manifested in 
part by a skin disorder, that can be related to service under 
the provisions of 38 C.F.R. § 3.317.  As the veteran's 
claimed skin disorder has been diagnosed, and the urticaria 
specifically not attributed to any medical condition, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot 
be used to establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

As above, in this type of case, where there is a diagnosis, 
the case must be decided on the basis of a direct-service- 
connection claim.  Turning to a review of this claim on a 
direct basis, the Board notes that the service medical 
records are devoid of complaints or diagnosis of, or 
treatment for a skin disorder.  The evidence of record shows 
that the first objective medical reference to a skin disorder 
was not until 1994 at the VA Persian Gulf Registry 
examination, and while urticaria was diagnosed in July 1995 
and July 1997, those VA examiners also reported that the 
veteran's skin was clear with no rash found.  No VA examiner 
has associated the veteran's urticaria with military service.

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has a skin disorder that is related to his active service or 
due to a "qualifying chronic disability".  All of the 
competent medical evidence supports the conclusion that a 
skin disorder is not due to his active service and is not due 
to a "qualifying chronic disability".  Therefore, a 
preponderance of the evidence is against the veteran's claim 
for service connection for a skin disorder, (to include rash 
and urticaria), claimed as due to undiagnosed illness.

10. All Disabilities

While the Board is sympathetic to the veteran's sincere 
belief that his disorders are related to his period of Gulf 
War service, and notes that he is competent to report 
symptoms he experienced in-service, he is not qualified to 
render an opinion as to whether any currently claimed 
disorder is related to service.  See Routen v. Brown, supra; 
Espiritu v, Derwinski, 2 Vet. App. at 492.  The objective 
medical evidence, or lack thereof, is more probative in this 
case.

Again, we have considered the doctrine of reasonable doubt.  
Under that doctrine, when there is an approximate balance 
between evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-11; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. at 69-70.  Based upon the evidence of 
record, service connection for fatigue, feverishness, night 
sweats, and hot flashes, chest pains, shortness of breath, 
and asthma, joint and muscle pains of the knees, elbows, 
hands, and ankles, eye disorder (to include blurred vision, 
photophobia, and itching, redness, and irritation of the 
eyes), stomach aches, diarrhea, and rectal itching, 
headaches, and a skin disorder (to include rash and 
urticaria), claimed as due to undiagnosed illness, as a 
result of an undiagnosed illness, must be denied.

B.	Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Board notes that the October 1991 and October 1997 rating 
decisions granted service connection and the currently 
assigned 20 and 10 percent disability evaluations for the 
veteran's service-connected right upper extremity and memory 
loss disabilities, respectively.  The veteran perfected an 
appeal as to the disability evaluations assigned.  The Court 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability. Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

1. Residuals of Right Upper Extremity Injury Due to C5-C6 
Cervical Spine Root Irritation

Historically, as noted above, service connection was granted 
in an October 1991 rating decision for residuals of a right 
shoulder and elbow injury, that was assigned a noncompensable 
disability evaluation under the provisions of 38 C.F.R. § 
4.71a, DCs 5203 and 5209-8510, from April 16, 1991.  By 
rating action of May 1996, the RO granted service connection 
and a 20 percent evaluation for residuals of a neck and right 
upper extremity injury, C5-C6, with cervical nerve root 
irritation (formerly rated as residuals of a right shoulder 
and elbow injury) from April 16, 1991 under DC 8510.  In the 
October 2005 rating decision, the RO granted service 
connection for C5-C6 cervical nerve root irritation, and 
awarded a separate 10 percent rating under 38 C.F.R. § 4.71a, 
DC 5242 (2005), effective September 26, 2003, for the 
orthopedic manifestations of his C5-C6 cervical nerve root 
irritation.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 38 U.S.C.A. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the DCs predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's service-connected neck disability is currently 
evaluated as 20 percent disabling under DC 8510.  Under the 
criteria of DC 8510, mild incomplete paralysis of the upper 
radicular nerve group (the 5th and 6th cervicals) of the major 
upper extremity warrants a 20 percent rating.  38 C.F.R. 
§ 4.124a, DC 8510.  40 and 50 percent ratings require 
moderate and severe incomplete paralysis, respectively.  Id.  
A 70 percent rating requires complete paralysis with all 
shoulder and elbow movements lost or severely affected, but 
with hand and wrist movements not affected.  Id.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial rating in excess of 
20 percent for the veteran's residuals of a right upper 
extremity injury is not warranted under the applicable 
criteria.

Cervical spine x-rays taken in August 1991, June and August 
1992, and in July 1993, were interpreted as being normal or 
negative.

According to an August 1991 VA examination report, the 
veteran gave history of right shoulder and elbow injury in 
service when he fell during a SCUD missile attack in service.  
It was noted that x-rays taken at the time revealed no 
fractures.  He currently complained of burning, stinging 
sensations with occasional numbness in the right shoulder, 
elbow, and forearm.  He was right-handed and had difficulty 
writing.  On examination of the right shoulder, there was 
tenderness anteriorly with full range of motion and intact 
sensation.  There was full range of motion of the right elbow 
with tenderness over the medial epicondyle.  The right 
forearm revealed generalized muscular tenderness.  The right 
wrist was normal.  The diagnosis was residuals of injury to 
right elbow and shoulder.  X-ray of the right shoulder showed 
a probable type 1 acromioclavicular separation.

Electromyography (EMG) of the right upper extremity performed 
in October 1991, September 1993 and September 1996 were 
normal with no evidence of right upper extremity 
radiculopathy.

A January 1992 VA outpatient neurology consultation report 
reflects complaints of right sided- neck pain and constant 
right arm pain.  Neurological examination findings were 
normal and sensory examination was normal.  

Cervical spine x-rays taken in August 1993 revealed slight 
anterior spurring at C4 but were otherwise normal.

An August 1993 VA examination report reflects the veteran's 
complaints of neck pain, weakness and numbness in the right 
arm.  Neurological examination findings revealed that the 
veteran's neck was stiff and he had paraspinous muscle spasms 
in the neck with difficulty touching his chin to his chest or 
to either shoulder.  He had about thirty percent of normal 
range of motion of the neck.  He had well developed muscles 
in both upper extremities and both shoulders with no atrophy.  
There was some decreased grip strength in the right hand and 
some weakness in abduction/adduction in the fingers of the 
right hand.  There was good flexion at the right elbow with 
some weakness in the elbow extension.  There was fairly good 
abduction and adduction in the right shoulder.  The veteran 
had about seventy five percent of normal strength in his 
right arm and hand, compared to normal left arm and hand 
strength.  There was decreased sensation in the medial aspect 
of the right arm, corresponding to a C6 or C7 dermatomal 
distribution.  The clinical impression was cervical 
spondylosis as seen on x-ray and radiculopathy in a C6 and/or 
C7 distribution in the right arm considered secondary to the 
neck injury, with pain, weakness and numbness down the right 
arm.

An August 1993 VA orthopedic examination report revealed no 
evidence of muscular atrophy in either upper extremity.  
Range of motion of the cervical spine was flexion to within 
20 degrees of complete flexion.  There was no paraspinal 
muscle spasm noted.  Active rotation to the left and right 
was to 45 degrees; bilateral tilting was to 25 degrees; 
Adson's test was negative, bilaterally.  There was full range 
of shoulder motion in all planes and there was no swelling or 
deformity of the right elbow.  Range of motion was to 140 
degrees bilaterally and to complete extension.  The clinical 
impression was no evidence of orthopedic disease involving 
the cervical spine, or right shoulder or elbow.

A May 1995 VA orthopedic examination report reflects the 
veteran's complaint of marked pain in his right shoulder and 
he was unable to move his neck well.  Full elbow extension 
was painful in the elbow and shoulder, and he had numbness 
from the medial side of the hand to the shoulder.  On 
examination, the veteran was observed to be well-muscled.  
His elbow was of normal size and contour.  He was able to 
fully extend it but complained of pain and had full flexion, 
with full pronation and supination of the forearm.  Range of 
motion of the shoulder was abduction to 120 degrees, and 
external rotation was limited but internal rotation was 
almost normal.  Flexion was present past 90 degrees.  
Trapezius function was markedly tender on the right.  X-rays 
of the veteran's shoulder and elbow revealed no 
abnormalities.  The diagnosis was herniation of a cervical 
disk or brachial plexus injury. A magnetic resonance image 
(MRI), computerized tomography (CT) scan or myelogram was 
recommended.

Another May 1995 VA neurological examination report revealed 
no evidence of any muscle atrophy in the arms or hands.  The 
veteran had good strength and grip bilaterally, good flexion 
and extension of the elbow, bilaterally, and good abduction 
and adduction of the shoulder, bilaterally.  There was 
decreased sensation to pin prick down the medial aspect of 
the right arm and into the right little and ring fingers in 
cervical vertebra six and or seven dermatomal distribution.  
His reflexes showed a slight decrease in the triceps reflex 
on the right side but normal triceps reflex on the left side.  
Biceps and brachioradialis reflexes were normal.  The 
clinical impression was evidence of nerve root irritation 
shown on EMG in 1991 and x-rays in 1993.  There was evidence 
of lower cervical spine root irritation noted by decreased 
sensation to pin prick in a cervical vertebra six, cervical 
vertebra distribution and decreased triceps reflex on the 
right.  The injury was association after the fall in service 
in 1991.

A June 1995 VA outpatient record reflects the veteran's 
complaint of right upper extremity pain that was essentially 
unchanged.  When seen again in May 1996, his reflexes were 
intact and his grip was decreased on the right.  There was a 
sensory decrease of the peripheral pulses of the right medial 
arm and across the top of the right shoulder.  Adson's 
maneuver was intact.  There was decreased range of motion of 
the cervical spine in all directions.

Results of an EMG of the right first dorsal interosseus of 
the hand, triceps brachi, and deltoid, performed in September 
1996, were within normal limits.  The examiner found that the 
data did not support a diagnosis of radiculopathy or 
peripheral neuropathy in the right upper extremity. 

An October 1997 VA neurological examination report indicates 
that EMG testing in September 1996 was normal.  Strength and 
muscle tone of all major muscle groups was within normal 
limits and there was no atrophy o fasciulations.  The 
pertinent diagnosis was chronic neck pain with no evidence of 
upper extremity radiculopathy or of cervical myelopathy at 
that time

Results of a CT scan taken in May 1998 were considered 
normal.

A June 1998 VA examination report notes that the veteran was 
right handed and works as a general laborer at a tire and 
rubber company.  He complained of neck pain with stiffness 
and aching on the right side of his neck and right shoulder.  
He had numbness in the right upper extremity at night and 
recently noticed left elbow numbness.  He did not describe 
any definite weakness in the upper or lower extremities.  The 
veteran was last evaluated in the neurosurgery clinic in July 
1996 when no neurological deficit was noted.  The veteran 
denied missing any work due to neck or right upper extremity 
pain in the last there months.

On examination, the veteran appeared fully developed and 
muscular.  There was no cervical spine muscle spasm or 
tenderness to palpation.  There was decreased range of motion 
of the cervical spine with flexion and extension to 45 
degrees, left and right rotation to 40 degrees, and left and 
right lateral flexion to 15 degrees.  The examiner commented 
that it appeared that the veteran voluntarily resisted range 
of motion testing of the cervical spine.  Neurological 
examination revealed normal strength and muscle tone in all 
four extremities with intact sensory examination.  The 
diagnosis was chronic neck pain with no objective evidence of 
cervical radiculopathy or of cervical myelopathy.

Results of a July 1998 MRI demonstrated a mild broad based 
central herniation of the nucleus pulposus at the level of 
C6-7 without evidence of spinal stenosis noted.

A September 1998 VA medical record reflects essentially 
normal (5/5) bilateral upper and lower extremity strength 
with intact sensation to light touch.  Range of motion of the 
cervical spine was flexion and extension to 10 degrees, and 
left and right rotation to 20 degrees.  It was noted that x-
rays, MRI, and CT scan did not show abnormalities.  The 
assessment was neck pain.  Range of motion exercises, a TENS 
unit, and a soft collar as needed were recommended.  

X-rays taken in October 1998 showed mild degenerative bone 
and disc disease of the cervical spine.

A March 1999 VA examination report reflects the veteran's 
complaints of constant neck pain and radiation to both arms.  
He took two or three narcotics daily and non-steroidal anti-
inflammatory medication with little relief.  He had increased 
neck pain with all activities.  He worked at a factory and 
lost approximately ten days over the past six months.  As to 
functional loss, the veteran said he could not do anything.  
He had occasional numbness and weakness.  It was noted that a 
1996 nerve conduction study was normal and the veteran 
refused a myelogram and other diagnostic tests.

On examination, there was generalized tenderness to palpation 
with localization to any particular area.  Range of motion 
was forward flexion, backward extension, lateral flexion, and 
rotation all to 10 degrees.  Strength was questionable and 
varied during the examination if the veteran's attention was 
distracted.  Sensation was intact.  Deep tendon reflexes were 
2+.  The diagnosis was residuals of a neck injury.  The VA 
examiner commented that the veteran said he had pain even 
without movement, appeared to give very poor cooperation in 
the examination, and made essentially no effort to evaluate 
his range of motion or strength.  He was somewhat hostile.  
The examiner questioned the findings and complaints based on 
the current examination and noted possible somatization 
tendencies.

Cervical spine x-rays taken in March 1999 revealed evidence 
of degenerative disease with spurring extending from C3 to C7 
with evidence of facet disease at C1 and T7.  Disk spaces 
were well maintained.

In August 1999, the veteran underwent VA neurological 
examination.  The diagnosis was degenerative joint disease of 
the cervical spine with chronic neck pain.  There was no 
objective evidence of cervical radiculopathy or of cervical 
myelopathy.  Neurological examination was normal.  X-rays of 
the right shoulder and elbow were normal.

At another August 1999 VA examination, the veteran complained 
of worsening neck pain over the last eight years with 
radiation of the pain into his right shoulder and arm.  It 
was noted that the July 1998 MRI showed a broad base central 
herniated nucleus pulposus at the C6-7 level.  On a pain 
scale of 1 to 10, the veteran rated his daily pain as a 6 and 
said the pain occasionally increased.  Turning his neck right 
and left caused neck pain.  He estimated losing three to four 
weeks a year due to his neck disability.  His symptoms 
remained constant over the last eight years.

On examination, it was noted that the veteran had excellent 
muscular development.  There was no paralysis or atrophy in 
the shoulder musculature.  The veteran tended to hold his 
neck and trunk in a rather rigid position during the 
examination.  Range of motion of the cervical spine was 
flexion to 30 degrees, extension to 10 degrees, side motion 
or inclination to 20 degrees, left rotation to 15 degrees, 
and right rotation to 25 degrees with pain at the extremes.   
The veteran had full well-developed and well-defined neck 
musculature.  He complained of pain in the midline in a broad 
area between C2 and C6 with pain referred into his right 
shoulder.  The VA examiner said that given the veteran's age 
and development the anticipated rang of motion would be 
forward flexion to 65 degrees, extension to 50 degrees, side 
bending to 40 degrees and bilateral rotation to 50 degrees.  
Right shoulder internal and external rotation was to 90 
degrees.  Abduction was to 160 degrees.  Pain was noted.  
There was crepitation upon palpation of the shoulder with no 
tenderness about the rotator cuff or biceps.  The examiner 
opined that the veteran should be capable of full over head 
180 pivotal position and internal and external rotation to 90 
degrees.  

Further, the right elbow range of motion was from 0 to 130 
degrees that was normal.  There was full pronation and 
supination of the forearm although crepitation was noted.  X-
rays of the right shoulder showed no pathological process.  
X-rays of the right elbow showed a small spur on the dorsal 
aspect of the olecranon.  X-rays of the cervical spine showed 
spurring at the interspace between C4 and C5.  The clinical 
impression was degenerative diskopathy, central herniated 
nucleus pulposus, C6-7; arthritic spurring, vertebral body, 
C6-7;, referred pain right upper extremity, secondary to 
intermittent nerve root irritation or referred pain; right 
shoulder referred pain from cervical nerve root; and spur 
olecranon on the right unrelated to cervical spine condition.  

The VA examiner opined that the degenerative disk disease and 
referred pain were related to the veteran's military service.  
According to the neurologist, the veteran's neck, right 
shoulder and right elbow did not result in muscle loss, 
atrophy, or weakened movement and the examiner was unable to 
express fatigability or incoordination factors or the degree 
of limitation imposed by the veteran's clinical findings.  
Painful neck, right shoulder and right elbow motion were 
elicited.  The examiner was unable to establish a definite 
effect level or a lack of function or impairment of daily 
activities based upon the service-connected disability.  It 
was noted that the veteran's development of musculature in 
the upper extremities did not suggest that the use of the 
right upper extremity was being impaired as far as 
musculature output was concerned.    

In February 2005 the veteran underwent VA examination of his 
muscles.  He reported stinging radiating pain in his right 
shoulder deltoid area and upper arm now into the hand.  He 
denied use of a neck brace.  It was noted that results of 
past nerve conduction studies and MRIs did not show any cause 
or abnormality to which the veteran's symptoms could be 
attributed.  The examiner noted that the veteran's most 
recent neurological examination did not find evidence of 
neurological disease and there was no evidence of nerve 
paralysis.  Inconsistencies in the medical records were 
noted.  

On examination, the veteran was observed to be muscular, well 
developed, and in no distress with normal gait and stance.  
At times during the examination he held his neck very stiffly 
and, at other times, he had considerably more mobility.  
Range of motion was flexion to 35 degrees, extension to 15 
degrees, left lateral rotation to 30 degrees, right lateral 
rotation to 20 degrees, and bilateral flexion to 20 degrees.  
The veteran did not seem to experience pain and there was no 
muscle spasm noted.  The veteran was noted to have a 
remarkably well developed shoulder girdle and arm and neck 
muscles that did not suggest any atrophy or disuse of these 
muscles.  Motor function of the right hand revealed normal 
pinch grasp and touch with no sensory loss.  Range of motion 
of the wrist, forearms, and elbow and shoulder were all 
within normal limits.  

In the VA examiner's opinion, the veteran had some minimal 
demonstrated degenerative arthritic changes in his cervical 
spine.  X-rays apparently showed a disc bulging in the C5-C6 
level without evidence of objective neurological findings on 
nerve conduction studies.  There was no evidence of canal or 
neuroforaminals impingement.  Further, the VA examiner opined 
that the veteran's inconsistencies and symptoms made it 
difficult to accept them as valid.  It was noted that the 
veteran had complaints that were inconsistent with physical 
findings and there were discrepancies noted in the military 
medical records and his history.  The VA examiner was unable 
to demonstrate that the veteran had any weakness or weakened 
movement or excess fatigability and incoordination of his 
extremities.  The examiner further opined that the range of 
motion examination was not valid because of poor cooperation 
and it would not be additionally limited by repetitive 
efforts.  In the VA examiner's opinion, the veteran did not 
have any significant condition of the skeletal system except 
minimal degenerative changes of the cervical spine.  There 
was no evidence of nerve paralysis and no evidence of nerve 
paralysis mentioned by a previous neurologist in the medical 
records.  The VA examiner opined that the veteran did not 
have any demonstrated chronic disabilities related to 
service.  The examiner further opined that the veteran had 
complaints and symptoms not substantiated by physical and 
laboratory findings.

On May 2005 VA neurological examination, it was noted that 
cervical spine x-rays taken at the time were reported to 
reveal definite anterior spurring at C4.  The veteran 
complained of some ridiculer pain in the left upper extremity 
for which he took ibuprofen.  He was unable to qualify any 
definite limitation of his activity.  

On examination, the veteran appeared fully developed and in 
no acute distress.  His head and neck did not reveal any 
muscle spasm or tenderness.  Range of motion of the cervical 
spine was reduced, with flexion and extension to 40 degrees, 
left and right rotation to 35 degrees, and left and lateral 
flexion to 20 degrees with pain at these points.  It was 
noted that the range of motion was not further limited by 
fatigue, weakness or lack of endurance.  There was a mild 
weakness of the left forearm extensors with residuals 
strength being 95 percent normal.  Otherwise strength and 
muscle tone of all the major muscle groups in both upper and 
lower extremities was within normal limits with a good muscle 
bulk.  Gait was normal.  Sensory examination revealed 
minimally decreased pinprick sensation in the left C7 
dermatome; otherwise pain, touch and proprioception were 
intact.  The pertinent diagnoses were degenerative disk 
disease and degenerative joint disease of the cervical spine 
with evidence of a left C7 radiculopathy.  The examiner noted 
that evidence in the file indicated that it most likely began 
in 1993.  

Here the objective medical evidence of record reflects no 
more than "minimal" degenerative arthritic changes (noted 
in February 2005) of the cervical spine.  None of the 
probative medical evidence even approaches a finding of 
severe incomplete paralysis.  In fact, the February 2005 VA 
examiner found inconsistencies between the veteran's 
complaints and the physical findings and no evidence of 
neurological disease or nerve paralysis. 

The Board is cognizant that the August 1993, May 1995, June 
1998, and March and August 1999 VA examiners noted that the 
veteran complained of chronic neck and cervical spine pain.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 
204-06.  However, the veteran's subjective complaints of 
chronic pain are already contemplated by the 20 percent 
rating currently assigned for the cervical spine disability.  
Moreover, the VA examiners in August 1999 and February 2005 
found no evidence of atrophy and, in February 2005, the VA 
examiner found no evidence of weakness or fatigability 
attributed to the veteran's cervical spine disability.  Id. 
See also, Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (A 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.).  Although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, the Rating Schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

To the extent that the veteran has any limitation of motion 
of the cervical spine, that is addressed in the separate 10 
percent disability rating under DC 5242 noted below, and is 
not for consideration under DC 8510.  See 38 C.F.R. § 4.14 
(2005) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Thus, inasmuch as the veteran has demonstrated no more than 
mild incomplete neuropathy of the upper radicular nerve group 
(the 5th and 6th cervicals) of the right (major) upper 
extremity on objective examinations, the Board finds that a 
rating in excess of 20 percent is not warranted.

For the foregoing reasons, the Board finds that an initial 
rating in excess of 20 percent for residuals of injury to the 
right upper extremity due to C5-C6 cervical spine root 
irritation is not warranted under the pertinent provision of 
the rating schedule, and the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Additionally, as noted above, the RO recently awarded a 
separate 10 percent disability evaluation for the veteran's 
orthopedic symptomatology under DC 5242, effective from 
September 26, 2003.

Effective September 26, 2003, substantive changes were made 
to the criteria for evaluating spine disorders.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a (DC 5235-5243 (2005)).  These revisions consist of a 
new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) were 
ordered to be evaluated separately.

These changes are listed under Diagnostic Codes 5235 to 5243, 
with Diagnostic Code 5242 now embodying the recently revised 
provisions for degenerative arthritis of the spine.  The 
veteran was notified of the newly enacted provisions of 
Diagnostic Codes 5235 to 5243 in an October 20005 SSOC.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as DCs 
5235 to 5243 (for, respectively, vertebral fracture or 
dislocation; sacroiliac injury and weakness; lumbosacral or 
cervical strain; spinal stenosis; spondylolisthesis or 
segmental instability; ankylosing spondylitis; spinal fusion; 
degenerative arthritis of the spine; and intervertebral disc 
syndrome).  The criteria for rating diseases and injuries of 
the spine were also amended.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, DCs 5235 to 5243 (2005).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note 
(1) (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, DCs 5235 to 5243, Note (2) (2005).

Here the objective medical evidence reflects that, when 
examined by VA in February 2005, range of motion of the 
veteran's cervical spine was flexion to 35 degrees, extension 
to 15 degrees, left lateral rotation to 30 degrees, right 
lateral rotation to 20 degrees and bilateral flexion to 20 
degrees.  In May 2005, the VA examiner reported that range of 
motion of the cervical spine was flexion to 40 degrees, 
extension to 40 degrees, left and right rotation to 35 
degrees, and left and right lateral flexion to 20 degrees.  
Such findings warrant no more than a 10 percent rating for 
limitation of motion of the cervical spine pursuant to DC 
5242, effective September 26, 2003.  See VAOPGCPREC 3-2000, 
infra.

2. Increased Rating for Memory Loss

On his May 1994 Persian Gulf War examination, the veteran 
complained of sleepiness, moodiness, inability to think 
clearly or concentrate, and poor memory.  

The June 1994 VA hospital report indicates that the veteran 
complained of memory problems that started when he returned 
from the Persian Gulf three years earlier, but improved, 
although he habitually misplaced things and forget paperwork 
at his job.  The diagnosis was benign memory loss.

A February 1995 VA outpatient record reflects that the 
veteran showed no real change in memory loss and the 
diagnosis was mild depression and anxiety.  There was no 
change as to the veteran's memory loss and the examiner noted 
that the veteran was noncompliant with his medications and 
suspected inaccuracy in the history given of his claimed 
disorders.

A July 1995 VA psychiatric examination report indicates that 
the veteran denied any psychiatric problems but said he had 
big problems with memory.  He had some sleep difficulty.  
Examination was essentially normal with no psychiatric 
condition found.  

An October 1997 VA neurological examination report includes a 
diagnosis of normal mental status testing.

An October 1997 VA psychiatric examination report indicates 
the veteran said his wife said his moods changed since he 
returned from the Persian Gulf War and he was moodier.  He 
had sleep problems, poor concentration and memory loss.  
Examination revealed his memory was only fair and he was 
well-oriented.  The examiner found no diagnostic 
psychopathology at the time of examination.  

The veteran underwent VA examination in August 1999.  
According to the examination report, the veteran denied any 
mental health problems.  He had a good appetite and ate at 
least twice a day, but lost about 10 pounds in the last six 
months without intention.  He slept poorly.  The veteran 
denied suicidal ideation.  He as married to his second wife 
for twelve years.  He worked for eleven years as a general 
laborer for a tire company.  

On examination, the veteran was casually groomed and 
extremely vague during examination.  He could not provide 
specific details to most questions and seemed reluctant to 
discuss the specifics of any of the problems he reported.  
Behavior was generally within normal limits although some 
restlessness was noted.  No significant anxiety or dysphoria 
was noted.  The veteran's mood was euthymic and his affect 
was appropriate to content.  Thought processes and 
associations were logical.  There was no impairment of memory 
and the veteran was oriented.  He did not complain of 
hallucinations and delusional material was not noted.  
Insight and judgment were generally adequate.  The Axis I 
diagnosis was that there was no psychiatric disorder or 
condition. 

In February 2005, the veteran underwent VA examination.  
According to the examination report, the veteran denied 
receiving any mental heath treatment or taking any 
psychotropic medications.  The veteran said he did not have 
any mental heath problem that he knew of but said he was 
moody, quick tempered and had memory problems.  He had to 
make himself eat but denied any recent weight loss.  He was 
somewhat depressed.  He had diminished libido and denied 
suicidal or homicidal ideation.  He was married for two years 
to his third wife.  He worked for the US Department of 
Agriculture as an inspector since 2002.   

On examination, the veteran was casually groomed and made 
little eye contact.  He was slow to respond to question asked 
of him and did not display any significant anxiety.  Some 
mild dysphoria was noted and speech was somewhat slow.  Mood 
was mildly depressed and affect was somewhat restricted.  
Thought processes and associations were location and tight 
with no loosening of associations or confusion.  There was no 
gross impairment in memory observed and the veteran was 
oriented.  No delusional material was noted on examination.  
Insight was somewhat limited and judgment adequate.  The 
veteran denied suicidal or homicidal ideation.  A score of 55 
was assigned on the Global Assessment of Functioning (GAF) 
scale.  The VA psychologist noted that the veteran reported 
some depression attributed to treatment in the military.  The 
examiner found no evidence of a cognitive disorder and did 
not find any reason to associate the veteran's depression 
with military service.  There was no evidence that the 
veteran was unemployable on the basis of any psychiatric 
disorder.  The veteran reported some social isolation.  There 
was no impaired thought processing and communication.  

In December 2005, the veteran underwent VA psychiatric 
examination.  It was noted that the veteran said his wife 
said he had mental health problems and was depressed and 
anxious.  He did not know why other than he did not talk to 
her.  His appetite was fair; he ate one meal a day and lost a 
few pounds in the past six months without trying to do so.  
He denied difficulty falling asleep but awoke early and slept 
4 to 5 hours a night that he attributed to bad dreams.  He 
thought about the Gulf War a lot and was depressed because of 
friends who died in it.  He denied suicidal ideation and 
reported some homicidal ideation but denied intent.  

On examination, the veteran was casually groomed, tended to 
be extremely vague, and provided only minimal responses to 
questions he was asked.  He did not display concentration 
difficulties during the interview and did not display 
profound memory difficulties, although the examiner was 
unable to complete rule that out.  No dysphoria or anxiety 
was noted.  Speech was normal, mood was euthymic and affect 
was appropriate.  The veteran's thought processes and 
associations were logical and tight.  There was no confusion, 
and no gross impairment of memory was observed.  He was 
oriented and did not report hallucinations nor was delusional 
material noted.  Insight and judgment were adequate.  At Axis 
I, the VA examiner found no psychiatric disorder and a GAF 
score of 65 was assigned.  The VA examiner was unable to find 
evidence of a psychiatric condition to account for any 
problems and depression, anxiety, concentration or memory 
impairment.  The veteran reported depression, but was unable 
to elaborate the ways he felt depressed.  He was not 
unemployed.  There was no evidence of any psychiatric 
symptomatology or impaired employment functioning.  There was 
some social isolation but no evidence of any other 
psychiatric disorder. 

The veteran's service connected disability was awarded an 
initial 10 percent disability evaluation under DC 8894-9400.

During the pendency of this appeal, and effective November 7, 
1996, VA amended several sections of the Schedule for Rating 
Disabilities (Rating Schedule) in order to update the portion 
of the Rating Schedule, pertaining to mental disorders to 
ensure that current medical terminology and unambiguous 
criteria are used.  38 C.F.R. §§ 4.125 to 4.130 (2005).

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) DSM-IV that replaced DSM-III-R.

The Board notes that the RO evaluated the veteran's claim 
under the new regulations in making its rating decision dated 
October 1997.  In October 1997 the RO issued a SSOC that 
evaluated the veteran's claim using both the old and the new 
regulations.  The veteran was afforded an opportunity to 
comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384, supra.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g) (West 2002); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3- 2000 (April 10, 2000); 38 C.F.R. § 
3.114(a) (2003). Therefore, prior to November 7, 1996, the 
Board may apply only the previous version of the rating 
criteria.  As of November 7, 1996, the Board must apply the 
version of the rating criteria more favorable to the veteran.

Under the old, pre-November 7, 1996, criteria set forth under 
Diagnostic Code 9400 (for anxiety) at the time of the October 
1997 rating decision, mild impairment of social and 
industrial adaptability warranted a 10 percent evaluation.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  A 30 percent 
disability evaluation was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  Id.  The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficient and reliability levels as 
to produce definite industrial impairment.  Id.

A 50 percent disability rating under Diagnostic Code 9400 
anxiety was warranted when the veteran's ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired.  Id.  By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.  

Under the current schedular criteria, effective November 7, 
1996, DC 9400 (for generalized anxiety), 38 C.F.R. § 4.130, 
is evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2005).  Occupational and social impairment 
with occasional transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication warrants a 10 percent evaluation.  
See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2005).

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9400.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

Upon review of the objective and competent medical evidence 
of record, it is the opinion of the Board that under the 
criteria of DC 9400 effective both prior to and after 
November 7, 1996, an evaluation in excess of 10 percent is 
not warranted.

The objective and competent medical evidence reflects that 
the overall psychiatric assessment is of no more than mild 
disability.  Under the old regulations, effective prior to 
November 7, 1996, the objective evidence demonstrates that in 
July 1995, the VA examiner reported essentially normal 
findings.  When examined by VA in July 1997, the veteran's 
memory was poor, but he was well oriented and the examiner 
found no diagnostic psychopathology.  In August 1999, the VA 
examiner reported that the veteran had an appropriate affect 
with no impaired memory and was oriented with logical thought 
processes.  In February 2005, the VA examiner noted mild 
dysphoria and a restricted affect, and that the veteran was 
oriented with no impaired thought processes.  In December 
2005, the VA examiner found that the veteran's speech was 
normal, his affect was appropriate and his mood was euthymic.  
Insight and judgment were adequate and the veteran was 
oriented.

As well, the veteran has held a full time job and was 
married.  He also told a September 1997 VA examiner that he 
had two sons and was quite active with them.  Thus, the 
probative medical evidence reflects that there was no 
demonstration of definite impairment in the veteran's ability 
to establish or maintain effective or wholesome relationships 
with people or psychoneurotic symptoms that resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels to produce definite industrial impairment.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.132, DC 8894-9400, 
effective prior to November 7, 1996;

The Board also finds that an increased rating under the 
criteria currently in effect is also not warranted because 
the competent medical evidence of record does not show that 
the veteran's psychiatric disability had resulted in 
intermittent periods of inability to perform his occupational 
tasks.  He has consistently reported to examiners that he 
works full time.  

Although in February 2005, the VA examiner assigned a GAF 
score of 55, in December 2005, the VA examiner assigned a GAF 
score of 65 and noted that while the veteran reported 
depression, he was unable to elaborate on the ways he felt 
depression and was not unemployed, although there was some 
social isolation. 

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from DSM-IV).  A GAF score of 50 
denotes serious symptoms or serious impairment in social or 
occupational functioning; a GAF score of 60 denotes moderate 
symptoms or moderate difficulty in social and occupational 
functioning; and a GAF score of 70 denotes no more than 
slight impairment in social and occupational functioning.  
These scores have been recognized by the Court of Appeals for 
Veterans Claims as an indicator of mental health on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. at 242.  It seems wholly appropriate 
for adjudicators to look to these scores in evaluating 
psychiatric disability since, as noted above, the evaluation 
of such disabilities involves the application of a rating 
schedule that in turn is based on average impairment of 
earning capacity.

The VA examiners have consistently found that the veteran was 
oriented, employed, married (albeit to different wives during 
the duration of this appeal), and had normal speech.  In 
December 2005, the VA examiner noted no gross impairment of 
memory.  Such findings do not warrant a rating in excess of 
10 percent under the criteria effective since November 7, 
1996. 

In light of the above, the Board finds the preponderance of 
the evidence is against a rating in excess of 10 percent for 
the veteran's service-connected memory loss.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

3. Both Service-Connected Disabilities

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, there was been no 
evidence submitted to show that the memory loss or right 
upper extremity disabilities, alone, have caused marked 
interference with employment or necessitated frequent periods 
of hospitalization. Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected right 
upper extremity or memory loss disabilities, as the Court 
indicated can be done in this type of case.  Based upon the 
record, we find that at no time since the veteran filed his 
original claims for service connection have the disabilities 
on appeal been more disabling than as currently rated under 
the present decision of the Board.



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for fatigue, feverishness, night sweats, 
and hot flashes, chest pains, shortness of breath, and 
asthma, joint and muscle pains of the knees, elbows, hands, 
and ankles, an eye disorder (to include blurred vision, 
photophobia, and itching, redness, and irritation of the 
eyes), stomach aches, diarrhea, and rectal itching, 
headaches, and a skin disorder (to include rash and 
urticaria), claimed as due to an undiagnosed illness, is 
denied.

Service connection for allergic rhinitis (to include itchy 
throat, sneezing, runny nose, hay fever, and seasonal 
allergies) is granted, the appeal is allowed to this extent.

An initial rating in excess of 20 percent for residuals of a 
neck and right upper extremity injury, C5-C6, with cervical 
nerve root irritation, is denied.

An initial original rating in excess of 10 percent for memory 
loss, sleep disturbance, nervous disorder, moodiness, and 
poor concentration, due to an undiagnosed illness, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


